Case 1:17-cv-07095-RRM-RLM Document 19 Filed 01/28/19 Page 1 of 2 PageID #: 166




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 LUIS ANTONIO ORTIZ,

                                    Plaintiff,                      ORDER TO SHOW CAUSE

                  -against-                                         17-CV-7095 (RRM)

 RED HOOK DELI AND GROCERY 2015 CORP.,
 et al.,

                                     Defendants.
 ---------------------------------------------------------------x

 ROANNE L. MANN, CHIEF UNITED STATES MAGISTRATE JUDGE:

         On January 15, 2019, the Honorable Roslynn R. Mauskopf referred plaintiff’s motion

 for default judgment to the undersigned magistrate judge to report and recommend on the

 damages to be awarded to plaintiff against defendants Red Hook Deli and Grocery 2015 Corp.,

 Salal Sahid, and Wessein Sahid (“defendants”). See Order Referring Motion (Jan. 15, 2019).

         Plaintiff has failed to file a memorandum of law, as required by Local Civil Rule

 7.1(a)(2). In addition, although plaintiff seeks spread of hours pay under the New York Labor

 Law, in his declaration, plaintiff fails to state that he was not paid a spread of hours premium

 for those days that he worked more than 10 hours. Plaintiff must cure these deficiencies by

 February 11, 2019.

         Defendants are directed to show cause, in writing, by February 25, 2019 (with a copy

 served on plaintiff’s counsel), why the relief requested in plaintiff’s motion papers (which were

 reportedly served on defendants on May 14, 2018) should not be granted. Defendants are

 warned that their failure to file a timely response will likely result in a recommendation that

 the relief sought by plaintiff be granted.
Case 1:17-cv-07095-RRM-RLM Document 19 Filed 01/28/19 Page 2 of 2 PageID #: 167




        Plaintiff shall promptly serve copies of this order on defendants and file proof of

 service.


        SO ORDERED.

 Dated: Brooklyn, New York
       January 28, 2019


                                      /s/      Roanne L. Mann
                                      ROANNE L. MANN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 2
